JOURNAL ENTRY AND OPINION
Relator, John Andrick, has filed a complaint for writ of procedendo through which he seeks an order from this Court which requires the respondent, Judge Richard J. McMonagle, to render a ruling with regard to a "motion to vacate judgment of revival of judgment for court costs" that was filed in the underlying case of State v. Andrick, Cuyahoga County Court of Common Pleas Case No. CR-241330. The respondent has filed a "motion to dismiss petition for writ of procedendo or in the alternative, motion for summary judgment."
Attached to the motion to dismiss is a copy of a judgment entry, as journalized on August 29, 2001, which demonstrates that the respondent has issued a ruling with regard to the relator's motion to vacate judgment of revival. Accordingly, the relator's request for a writ of procedendo is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerninghan v. Cuyahoga Cty. Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
Accordingly, we grant the respondent's motion to dismiss. Costs to relator. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve notice of this judgment and date of entry upon all parties as mandated by Civ.R. 58(B). Costs to relator.
Dismissed.
JUDGE MICHAEL J. CORRIGAN, and JUDGE TERRENCE O'DONNELL CONCUR.